DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘a detection unit’ in claim 1 (structure to be interpreted as seen as recited in claim 3)
-‘a signal transmission unit’ in claim 1
-‘a signal receiving unit’ in claims 6 and 8
-‘a vibration generating unit’ in claims 6 and 8
-‘a light emitting unit’ in claims 7 and 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 recite the term ‘external entity’ but it is unclear exactly who or what this is meant to refer to. Should this be a person it would appear Applicant is claiming a human organism which could be a 101 issue. Applicant’s specification does not provide any details as to what this element is meant to be.
Claim limitations:
-‘a signal transmission unit’ in claim 1
-‘a signal receiving unit’ in claims 6 and 8
-‘a vibration generating unit’ in claims 6 and 8
-‘a light emitting unit’ in claims 7 and 8
each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No structure is given to any of these elements. At best they are merely described by their functionality. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2015/0297950) in view of Raghavan et al. (US 2016/0067136)
Regarding claim 1, Ono teaches a peg to be placed on a peg board by a subject (Abstract), comprising: 
a peg body (3); 
Ono is silent on the detection unit and signal transmission unit.
Raghavan teaches a peg body (301) and
a detection unit configured to detect a contact state between the peg body and a body portion of the subject (Force sensors 303; Paragraphs 0058 and 0061); and 
a signal transmission unit configured to transmit a signal indicative of a detection result from the detection unit (Paragraph 0061; software that communicates to a computer).
It would have been obvious to one of ordinary skill in the art to have modified Ono with Raghavan because it would aid in restoring dexterity and functional hand use in patients with neurologic impairment from various conditions, for example, stroke, cerebral palsy, spinal cord injury, multiple sclerosis etc.
Regarding claim 2, Ono is silent on the detection unit. Raghavan teaches wherein the detection unit is configured to detect at least one of contact strength and a contact area between the peg body and the body portion of the subject (Paragraph 0061; ‘The force sensors are, in one implementation, oriented orthogonally to measure both grip and load forces’). It would have been obvious to one of ordinary skill in the art to have modified Ono with Raghavan because it would aid in restoring dexterity and functional hand use in patients with neurologic impairment from various conditions, for example, stroke, cerebral palsy, spinal cord injury, multiple sclerosis etc.
Regarding claim 3, Ono is silent on the detection unit. Raghavan teaches wherein the detection unit comprises at least one of a coil, a capacitive sensor, a touch key and a pressure-sensitive sensor that is disposed on a surface of the peg body (Paragraph 0062; pressure transducers). It would have been obvious to one of ordinary skill in the art to have modified Ono with Raghavan because it would aid in restoring dexterity and functional hand use in patients with neurologic impairment from various conditions, for example, stroke, cerebral palsy, spinal cord injury, multiple sclerosis etc.
Regarding claim 4, Ono teaches further comprising: a motion sensor configured to detect at least one of position, posture, displacement, speed and acceleration of the peg body, wherein the signal transmission unit is configured to transmit a signal indicative of a detection result from the motion sensor (Paragraph 0046).
Regarding claim 5, Ono is silent on the housing capable of housing a weight. Raghavan teaches further comprising: a housing portion capable of housing a weight (Paragraph 0067; ‘For example, the user will be directed to modify the object by changing its weight (w)’). It would have been obvious to one of ordinary skill in the art to have modified Ono with Raghavan because it would aid in restoring dexterity and functional hand use in patients with neurologic impairment from various conditions, for example, stroke, cerebral palsy, spinal cord injury, multiple sclerosis etc.
Regarding claim 6, Ono is silent on the signal receiving unit and vibration unit. Raghavan teaches further comprising: 
a signal receiving unit configured to receive a command signal from an external entity (Figure 17; receives signal from 1701 and 1707 through the connection); and 
a vibration generating unit configured to generate vibration in accordance with the command signal (Paragraph 0064; ‘vibro-tactile-feedback’).
It would have been obvious to one of ordinary skill in the art to have modified Ono with Raghavan because it would aid in restoring dexterity and functional hand use in patients with neurologic impairment from various conditions, for example, stroke, cerebral palsy, spinal cord injury, multiple sclerosis etc.
Regarding claim 7, Ono is silent on the light emitting unit. Raghavan teaches further comprising: a light emitting unit (Screen of computing device 1707; Paragraph 0064). It would have been obvious to one of ordinary skill in the art to have modified Ono with Raghavan because it would aid in restoring dexterity and functional hand use in patients with neurologic impairment from various conditions, for example, stroke, cerebral palsy, spinal cord injury, multiple sclerosis etc.
Regarding claim 8, Ono teaches further comprising: 
a motion sensor configured to detect at least one of position, posture, displacement, speed and acceleration of the peg body, wherein the signal transmission unit is configured to transmit a signal indicative of a detection result from the motion sensor (Paragraph 0046); 
Ono is silent on the housing portion capable of housing a weight, the signal receiving unit, the vibrating generating unit, and the light emitting unit.
Raghavan teaches a housing portion capable of housing a weight (Paragraph 0067; ‘For example, the user will be directed to modify the object by changing its weight (w)’); 
a signal receiving unit configured to receive a command signal from an external entity (Figure 17; receives signal from 1701 and 1707 through the connection); 
a vibration generating unit configured to generate vibration in accordance with the command signal (Paragraph 0064; ‘vibro-tactile-feedback’); and 
a light emitting unit (Screen of computing device 1707; Paragraph 0064).
It would have been obvious to one of ordinary skill in the art to have modified Ono with Raghavan because it would aid in restoring dexterity and functional hand use in patients with neurologic impairment from various conditions, for example, stroke, cerebral palsy, spinal cord injury, multiple sclerosis etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791